In my opinion Local Law No. 26 has no application to the case at bar.
Employment as an inspector of regulating, grading and paving, grade 3, Bureau of Engineering, in the office of the President of the borough of Richmond on a per diem basis, "total employment for the year not to exceed 250 days" at eight dollars per day, is not reinstatement to a position or re-employment in a position similar to a position for which an annual salary is paid for the work of a year. The mere fact that the work is the same or similar is not enough to make Local Law No. 26 applicable. All of the attributes of the position must be the same or similar and in the case at bar there is a substantial difference between the positions.
The order appealed from should be affirmed, with costs.
CRANE, Ch. J., O'BRIEN, HUBBS and LOUGHRAN, JJ., concur with RIPPEY, J.; FINCH, J., dissents in opinion; LEHMAN, J., taking no part.
Orders reversed, etc. *Page 454